Citation Nr: 1513367	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to July 1989, December 1990 to August 1991, and December 1995 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In her September 2010 substantive appeal (Form 9), the Veteran appears to be raising claims for service connection for several disabilities.  THIS MATTER IS REFERRED TO THE AOJ FOR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim on appeal must be remanded for further development to ensure an informed decision.

A new VA examination of the Veteran's PTSD is necessary to make an informed decision.  The last VA examination was performed in October 2008.  In an October 2009 VA treatment record, the Veteran stated that she temporarily forgot her brother's name.  In her September 2010 substantive appeal (Form 9), she stated that her health was deteriorating.  As the record indicates that there likely have been changes in the severity of the Veteran's PTSD during the pendency of this remand, a new VA examination must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since July 2010.

2. After the above records have been obtained, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected PTSD.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

3. Finally, after completing any other development that may be indicated, readjudicate the Veteran's claim on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




